 
Exhibit 10.3
 
Company Stockholders’ Support Agreement
(Other Holders)
 
Agreement, dated as of May 8, 2010 (this “Agreement”), by and among Christian
Jaeggi (“Jaeggi”), Mark Ritchie (“Ritchie”), Chris Grover (“Grover”), Scott
Carlson (“Carlson”), Ed McCall (“McCall”) and Scott Bowers (“Bowers”), Paul
Bancroft (“Bancroft”), Maria Cranor (“Cranor”), Michael Metcalf (“Metcalf”), and
Phillip Boone, Jr. (“Boone”, and collectively with Jaeggi, Ritchie, Grover,
Carlson, McCall, Bowers, Bancroft, Cranor and Metcalf, the “Principal
Stockholders” and individually as a “Principal Stockholder”), each residing at
the address specified under their respective signature below; and
Everest/Sapphire Acquisition, LLC, a Delaware limited liability company
(“Purchaser”).


Capitalized terms not defined herein shall have the meanings ascribed to such
terms in that certain Agreement and Plan of Merger, dated as of May 7, 2010 (the
“Merger Agreement”), by and among Clarus Corporation, a Delaware corporation
(“Purchaser Parent”); Purchaser; Sapphire Merger Corp., a Delaware Corporation
and wholly owned Subsidiary of Purchaser (“Merger Sub”); Black Diamond
Equipment, Ltd., a Delaware corporation (the “Company”) and Ed McCall, an
individual, in his capacity as Stockholders’ Representative (“Stockholders’
Representative”).


Recitals


Whereas, Purchaser Parent, Purchaser, Merger Sub, the Company and the
Stockholders’ Representative have entered into the Merger Agreement pursuant to
which, upon satisfaction of the conditions specified therein, at the Closing, in
exchange for the payment of the Merger Consideration, Merger Sub will merge with
and into the Company with the effect that the Company will be the Surviving
Corporation and a wholly owned subsidiary of Purchaser; and


Whereas, the Principal Stockholders are Stockholders of the Company and the
Officer/Director Stockholders are also officers and/or directors of the Company
and will benefit directly and indirectly from the Merger Agreement, the Merger
and the transactions contemplated thereby; and


Whereas, as a condition to the Purchaser’s obligations for Closing under the
terms of the Merger Agreement, the Purchaser desires that, among other things,
the business of the Company and the Company Subsidiaries remain intact after the
Closing; and


Whereas, in order to induce Purchaser to not terminate the Merger Agreement and
to effect the Merger upon the satisfaction of the terms and conditions of the
Merger Agreement (subject to any right to terminate the Merger Agreement as set
forth therein), the Principal Stockholders are entering into this Agreement.


Now, Therefore, in consideration of the mutual covenants set forth herein, it is
hereby agreed as follows:
 

--------------------------------------------------------------------------------


 
1.           Restrictive Covenants.


(a)  Non-Competition.  Each of Jaeggi, Ritchie, Grover, Bancroft and Cranor
acknowledges that in order to help assure Purchaser that the Company will retain
the value of the Company as a “going concern,” he or she agrees not to utilize
his or her special knowledge of the Business and his or her relationships with
customers, prospective customers, suppliers and others or otherwise to compete
with the Company in the Business for a one-year period commencing on the Closing
Date (subject to the extension provisions in Section 7(a) hereof).  During the
one-year period commencing on the Closing Date (subject to the extension
provisions in Section 7(a) hereof), each such Principal Stockholder named in
this Section 1(a) shall not, and shall not permit any of his or her respective
employees, agents or others under his or her control, directly or indirectly, on
behalf of such Principal Stockholder or any other Person, to engage or have an
interest, anywhere in the world in which the Company conducts business or
markets or sells its products as of the Closing Date, alone or in association
with others, as principal, officer, agent, employee, director, partner or
stockholder (except as an owner of two percent or less of the stock of any
company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business.  During the one-year period commencing on the Closing Date
(subject to the extension provisions in Section 7(a) hereof), each Principal
Stockholder named in this Section 1(a) shall not, and shall not permit any of
his or her respective employees, agents or others under their control, directly
or indirectly, on behalf of him or her or any other Person, to accept
Competitive Business from, or solicit the Competitive Business of any Person who
at Closing is a customer of the Business conducted by the Company, or, to such
Principal Stockholder’s knowledge, is a customer of the Business conducted by
the Company at any time during such one-year period commencing on the Closing
Date (subject to the extension provisions in Section 7(a) hereof).


(b)           Non-Disparagement and Non-Interference.  Each of Jaeggi, Ritchie,
Grover, Bancroft, Cranor, Carlson, McCall and Bowers shall not, either directly
or indirectly: (i) for a one-year period commencing on the Closing Date (subject
to the extension provisions in Section 7(a) hereof) (A) make or cause to be
made, any statements that are disparaging or derogatory concerning the Company
or its business, reputation or prospects; (B) request, suggest, influence or
cause any party, directly or indirectly, to cease doing business with or to
reduce its business with the Company or do or say anything which could
reasonably be expected to damage the business relationships of the Company; or
(ii) at any time, use or purport to authorize any Person to use any Intellectual
Property which is owned by the Company or exclusively licensed to the Company or
to otherwise infringe on the intellectual property rights of the Company.


(c)           Non-Solicitation.  Each of Jaeggi, Ritchie, Grover, Bancroft and
Cranor agree that for a one-year period commencing on the Closing Date (subject
to the extension provisions in Section 7(a) hereof), he, she or it shall not
recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with the Company, or such successor, or hire
any person who has left the employ of the Company during the preceding one year.


(d)           Certain Definitions.  For purposes of this Agreement: (i) the term
“Business” shall mean the business of manufacturing, assembling, licensing,
distributing, marketing and selling mountain climbing, hiking and skiing
equipment; and (ii) the term “Competitive Business” shall mean any business
competitive with the Business.  For purposes of Section 1 and Section 2 of this
Agreement only, all references to the Company shall be deemed to include each
Company Subsidiary and each of their respective successors and assigns,
including, without limitation, the Surviving Corporation, and all references to
an individual Principal Stockholder shall be deemed to include all Affiliates of
such Principal Stockholder.
 
2

--------------------------------------------------------------------------------


 
2.           Confidentiality.  Each Principal Stockholder acknowledges that the
intangible property and all other confidential or proprietary information with
respect to the Business of the Company are valuable, special and unique assets
of Company.  Boone and Metcalfe agree that for a three-year period commencing on
the Closing Date, and each of Jaeggi, Ritchie, Grover, Carlson, Bowers, McCall,
Bancroft and Cranor agree that from and after the Closing without a termination
date, that they shall not disclose, directly or indirectly, to any Person, or
use or purport to authorize any Person to use any confidential or proprietary
information with respect to the Company, whether or not for their own benefit,
without the prior written consent of the Purchaser unless required by Law,
including, without limitation, (a) Trade Secrets, intangible property, marketing
plans, business plans and strategies; (b) confidential or proprietary
information relating to products or services; (c) the names of customers and
contacts, vendors and suppliers, the cost of materials and labor, the prices
obtained for services sold (including the methods used in price determination,
manufacturing and sales costs), compensation paid to employees and consultants
and other terms of employment, production operation techniques or any other
confidential or proprietary information of, about or pertaining to the Business,
and any other confidential or proprietary information and material relating to
any customer, vendor, licensor, licensee, or other party in connection with the
Business; and (d) any other confidential or propriety information which such
Principal Stockholder acquired or developed in connection with or as a result of
his being a shareholder, officer, director, employee, agent or representative of
the Company, excepting in each instance (a) – (d) only such information as (i)
is already known to the public or which may become known to the public without
any fault of such Principal Stockholder in violation of any confidentiality
restrictions, or (ii) (A) was available to such Principal Stockholder (prior to
its delivery to such Principal Stockholder by the Company) or (B) becomes
available to a Principal Stockholder, in each instance (A) or (B) on a
non-confidential basis from a Person other than the Company who is not otherwise
bound by a confidentiality agreement with respect to such information or is
otherwise prohibited from transmitting the information to such Principal
Stockholder, or (C) can be proven to have been independently developed by such
Principal Stockholder without reference to such information.
 
3.           Representations and Warranties.  In order to induce Purchaser to
enter into this Agreement, not terminate the Merger Agreement and to effect the
Merger upon satisfaction of the terms and conditions of the Merger Agreement
(subject to Purchaser’s right to terminate the Merger Agreement as set forth
therein) and the transactions contemplated by the Merger Agreement, each
Principal Stockholder represents and warrants to Purchaser, severally and not
jointly and as to themselves and not as to any other Principal Stockholder, that
the following representations and warranties are true as of the date hereof and
will be true as of the Closing:
 
(a)         Capacity; Authorization; Enforceability.  Such Principal Stockholder
is a natural person or a legal entity of the type set forth in the first
paragraph hereof.  Such Principal Stockholder, if a natural person, is of legal
age and capacity and has all requisite power and authority to execute, deliver
and perform this Agreement and each of his or her obligations under this
Agreement.  Such Principal Stockholder, if not a natural person, has full entity
power and authority to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby and the execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated hereby have been duly and validly approved and authorized by all
necessary entity action on the part of such Principal Stockholder.  This
Agreement has been duly and validly executed and delivered by such Principal
Stockholder, and constitutes the legal, valid and binding obligation of such
Principal Stockholder, enforceable against it in accordance with its respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, or other similar Laws affecting or relating to the rights of
creditors generally or by general principles of equity.
 
(b)         Company Common Stock Ownership.  The shares of Company Common Stock
listed on Schedule 3(b) opposite such Principal Stockholder’s name (i) are owned
beneficially by such Principal Stockholder; (ii) constitute all of the shares of
capital stock of the Company and each Company Subsidiary that are owned
beneficially by such Principal Stockholder, and (iii) except with respect to
shares of Company Common Stock indicated on Schedule 3(b) as being held in the
Black Diamond Equipment, Ltd. Profit Sharing Plan (the “Company 401(k) Plan”)
for the benefit of such Principal Stockholder (the “401(k) Shares”) which are
held legally and of record by the custodian thereof, are owned legally and of
record by such Principal Stockholder.  Such Principal Stockholder has all right,
title and interest in and to such shares of Company Common Stock free and clear
of all Liens and free of any other restriction, except for restrictions imposed
by applicable securities Laws; provided, that with respect to the 401(k) Shares,
the custodian under the Company’s 401(k) Plan has legal title to the 401(k)
Shares for the benefit of such Principal Stockholder and the title to and
transfer of the 401(k) Shares are subject to the terms and conditions of the
Company 401(k) Plan.  Such Principal Stockholder has not granted or acknowledged
to any Person any Rights with respect to any shares of capital stock of the
Company (other than (i) Rights granted to the custodian prior to the date hereof
pursuant to the Company 401(k) Plan with respect to his 401(k) Shares and (ii)
to Purchaser pursuant to any Company Stockholders’ Option Agreement executed and
delivered to Purchaser by such Principal Stockholder) and such Principal
Stockholder has sole voting power and sole power to issue instructions with
respect to the matters set forth herein, sole power of disposition, sole power
of conversion, sole power to demand appraisal rights and sole power to agree to
all of the matters set forth in this Agreement with respect to such Principal
Stockholder’s shares of capital stock of the Company with no limitations,
qualifications or restrictions on such rights other than, with respect to his
401(k) Shares, any rights granted to the custodian prior to the date hereof
under the Company’s 401(k) Plan.
 
3

--------------------------------------------------------------------------------


 
(c)         No Conflicts.  Except for the limitation contained in Section 7.4 of
the Bylaws of the Company (which the parties hereto anticipate will be removed
prior to Closing by action of the Board of Directors of the Company), the
execution, delivery and performance of this Agreement by such Principal
Stockholder, the delivery of such Principal Stockholder’s written consent to the
Merger Agreement and the Merger, and the consummation of the transactions
contemplated hereby and thereby do not and will not (i) violate, or be in
conflict with, or constitute a default under, or result in, or provide the basis
for, the termination of, any of its obligations under any material Contract to
which such Principal Stockholder is a party; or (ii) violate any Law or Order of
any Governmental Authority applicable to such Principal Stockholder, or require
the consent, approval or action of, filing with or notice to any Governmental
Authority or other Person in order for such Principal Stockholder to consummate
the transactions contemplated by this Agreement.
 
4.           Indemnification.  Each Principal Stockholder, severally and not
jointly, hereby agrees to indemnify and hold harmless each Purchaser Indemnified
Party from, against and in respect of the full amount of any and all Losses
incurred or suffered by the Purchaser Indemnified Parties or any of them in
respect of, arising from, in connection with, or incident to (a) any breach of,
or inaccuracy in, any representation or warranty made by such Principal
Stockholder in Section 3 of this Agreement; (b) any breach, violation,
nonperformance or non-fulfillment of any covenants, agreements or obligations of
such Principal Stockholder in this Agreement; (c) from and after the Closing,
any fraud committed by the Company Known by such Principal Stockholder as of the
date of this Agreement with respect to this Agreement, the Merger Agreement or
the Merger; and (d) any fraud committed by such Principal Stockholder with
respect to this Agreement, the Merger Agreement or the Merger; provided,
however, that no indemnification payment to be made by a Principal Stockholder
in respect of indemnification required to be made pursuant to this Agreement and
any Company Stockholders’ Option Agreement to which such Principal Stockholder
is a party, in the aggregate, shall be required to be made to the Purchaser
Indemnification Parties in excess of the sum of, without duplication (i) the
Merger Consideration actually paid to such Principal Stockholder and (ii) the
Merger Consideration that would have been paid to such Principal Stockholder in
respect of any shares of Company Common Stock that were donated or transferred
by such Principal Stockholder since April 1, 2010.  “Known” means the actual
knowledge of such Principal Stockholder without a duty of investigation.


5.           Release, Acknowledgement and Waiver.  Each Principal Stockholder,
for himself and his successors and assigns, releases the Company, the Surviving
Corporation and their respective Affiliates from any claims, actions, suits and
damages in connection with any claims such Principal Stockholder may have in his
capacity as a Stockholder.  Such Principal Stockholder acknowledges and agrees
that neither the Company nor any Company Subsidiary has breached any obligation
owing to such Principal Stockholder, and that no facts or circumstances exist
which could provide the basis for such a claim against the Company, any Company
Subsidiary, the Surviving Corporation or their respective Affiliates.
 
4

--------------------------------------------------------------------------------


 
6.           Authorization of Stockholders’ Representative.  Each Principal
Stockholder hereby confirms his approval of the Stockholders’ Representative’s
power and authority, and each of the other provisions set forth in Article XI of
the Merger Agreement is hereby agreed, confirmed and ratified and shall be
deemed incorporated by reference herein.  In addition to the powers and
authority granted thereby, the Stockholders’ Representative is hereby appointed,
authorized and empowered to act for the benefit of each Principal Stockholder in
connection with and to facilitate the consummation of the transactions
contemplated by this Agreement, the Merger Agreement and the Escrow Agreement,
and the transactions contemplated hereby and thereby, as the exclusive agent and
attorney-in-fact to act on behalf of each Principal Stockholder, for the
following purposes and with the following powers and authority:


 
(i)
in the event of an amendment to the Merger Agreement which is approved by the
Board of Directors of the Company, to confirm to the Purchaser that this
Agreement, the Option Agreement and, to the extent any Stockholder consent is
required therefor, that the consents of the Principal Stockholders in the
Company Stockholders’ Consents remain in full force and effect; and

 
 
(ii)
to execute and deliver such immaterial modifications or waivers in connection
with this Agreement or, to the extent any Stockholder consent is required, the
Merger Agreement or the Escrow Agreement.

 
7.           Miscellaneous.
 
(a)         Continuing Obligations; Equitable Remedies.  The restrictions set
forth in Sections 1 and 2 are considered by the parties to be reasonable for the
purposes of protecting the value of the business and goodwill of the Surviving
Corporation (after giving effect to the transactions contemplated by the Merger)
and each Principal Stockholder acknowledges that the Purchaser and the Surviving
Corporation would be irreparably harmed and that monetary damages would not
provide an adequate remedy to the Purchaser in the event the covenants contained
in Sections 1 and 2 were not complied with in accordance with their terms.  The
Principal Stockholders agree that any breach by such Principal Stockholder of
any provision of Sections 1 or 2 shall entitle the Purchaser and, after the
Closing, the Surviving Corporation to an injunction, specific performance and
other equitable relief to secure the enforcement of these provisions, in
addition to any other remedies (including damages) which may be available to the
Purchaser and the Surviving Corporation.  If any of the Principal Stockholders
or any of their respective Affiliates, heirs and personal and legal
representatives breaches the covenants set forth in Section 1, the one-year
period from the Closing Date described therein during which such restrictions
apply shall be extended for a period equal to the period that a court having
jurisdiction has determined that such covenant has been breached.  It is the
desire and intent of the parties that the provisions of Sections 1 and 2 be
enforced to the fullest extent permissible under the laws and public policies of
each jurisdiction in which enforcement is sought.  If any provisions of Section
1 or 2 relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, as the
case may be, the time period, scope of activities or geographic area shall be
reduced to the maximum which such court deems enforceable.  If any provisions of
Section 1 or 2 other than those described in the preceding sentence are
adjudicated to be invalid or unenforceable, the invalid or unenforceable
provisions shall be deemed amended (with respect only to the jurisdiction in
which such adjudication is made) in such manner as to render them enforceable
and to effectuate as nearly as possible the original intentions and agreement of
the parties.
 
(b)         Public Announcement.  No public announcement or other publicity
regarding this Agreement, the Merger Agreement or the transactions contemplated
hereby and thereby shall be made prior to or after the date hereof without the
prior written consent of Company and Purchaser as to form, content, timing and
manner of distribution.  Notwithstanding the foregoing, nothing in this
Agreement shall preclude any party or its Affiliates from making any public
announcement or filing required pursuant to any federal or state securities law,
rule or regulation.
 
5

--------------------------------------------------------------------------------


 
(c)         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) when transmitted by facsimile (receipt confirmed), (c) on the
fifth (5th) Business Day following mailing by registered or certified mail
(return receipt requested), or (d) on the next Business Day following deposit
with an overnight delivery service of national reputation, to the parties at the
following addresses and facsimile numbers (or at such other address or facsimile
number for a party as may be specified by like notice):
 
If to Purchaser:


c/o Clarus Corporation
One Landmark Square, 22nd Fl
Stamford, CT  06901
Attn:           Executive Chairman
Fax:            (203) 552-9607


with a copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas, 26th Floor
New York, New York 10019
Attn.:          Robert L. Lawrence, Esq.
     Jeffrey S. Tullman, Esq.
Fax:            (212) 245-3009


If to a Designated Officer/Director Principal Stockholder, to the address and/or
facsimile number set forth below such Designated Officer/Director Principal
Stockholder’s name on the signature page hereto.


(d)         Severability. The invalidity of any term or terms of this Agreement
shall not affect any other term of this Agreement which shall remain in full
force and effect. 
 
(e)         No Third Party Beneficiaries. The Company shall be a third party
beneficiary of the provisions of Sections 1, 2 and 7(a).  Except as set forth in
the immediate preceding sentence, there are no third party beneficiaries of this
Agreement or of the transactions contemplated hereby and nothing contained
herein shall be deemed to confer upon any one other than the parties hereto (and
their permitted successors and assigns, and including, with respect to the
Company, the Surviving Corporation and Purchaser Parent) any right to insist
upon or to enforce the performance of any of the obligations contained herein. 
 
(f)         Time of the Essence. Time is of the essence with respect to the
obligations of the parties hereunder.
 
(g)         Negotiation of Agreement. Each party hereto acknowledges that it had
the opportunity to consult with independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement.  Each party and
its counsel (if any) has cooperated in the drafting and preparation of this
Agreement and the other documents referred to herein, and any and all drafts
relating thereto will be deemed the work product of the parties hereto and may
not be construed against any party by reason of its preparation.  Accordingly,
any rule of law or any legal decision that would require interpretation of any
ambiguities in this Agreement against the party that drafted it is of no
application and is hereby expressly waived.
 
(h)         Counterparts.  This Agreement may be executed in any number of
counterparts each of which shall be deemed an original but all of which together
shall constitute one and the same instrument.  The exchange of copies of this
Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.
 
6

--------------------------------------------------------------------------------


 
(i)         Successors. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns. 
 
(j)         Entire Agreement; Waiver and Modification. This Agreement and the
Merger Agreement (together with the certificates, agreements, exhibits,
schedules, instruments and other documents referred to herein or therein)
constitutes the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes all prior agreements, both written and
oral, with respect to such subject matter.  Any provision of this Agreement may
be waived at any time in writing by the party which is entitled to the benefits
thereof.  No change, modification, extension, termination, notice of
termination, discharge, abandonment or waiver of this Agreement or any of its
provisions, nor any representation, promise or condition relating to this
Agreement, will be binding upon any party unless made in writing and signed by
such party.
 
(k)         Governing Law.  THIS AGREEMENT HAS BEEN ENTERED INTO AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF.
 
(l)         Consent to Jurisdiction. EACH PARTY TO THIS AGREEMENT, BY ITS
EXECUTION HEREOF, (I) HEREBY IRREVOCABLY SUBMITS, AND AGREES TO CAUSE EACH OF
ITS SUBSIDIARIES TO SUBMIT, TO THE EXCLUSIVE JURISDICTION OF THE STATE COURTS OF
THE STATE OF DELAWARE LOCATED IN NEW CASTLE COUNTY (OR IF JURISDICTION THERETO
IS NOT PERMITTED BY LAW, THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
DELAWARE) FOR THE PURPOSE OF ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF, (II)
HEREBY WAIVES, AND AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AND AGREES
NOT TO ALLOW ANY OF ITS SUBSIDIARIES TO ASSERT, BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE, IN ANY SUCH ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR
IMMUNE FROM ATTACHMENT OR EXECUTION, THAT ANY SUCH PROCEEDING BROUGHT IN ONE OF
THE ABOVE-NAMED COURTS IS IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (III) HEREBY AGREES NOT TO
COMMENCE OR TO PERMIT ANY OF ITS SUBSIDIARIES TO COMMENCE ANY ACTION, CLAIM,
CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE
SUBJECT MATTER HEREOF OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS NOR TO
MAKE ANY MOTION OR TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE
TRANSFER OR REMOVAL OF ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION TO ANY COURT
OTHER THAN ONE OF THE ABOVE-NAMED COURT WHETHER ON THE GROUNDS OF INCONVENIENT
FORUM OR OTHERWISE.  EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY
SUCH PROCEEDING IN ANY MANNER PERMITTED BY DELAWARE LAW, AND AGREES THAT SERVICE
OF PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED PURSUANT TO SECTION 7(c) IS REASONABLY CALCULATED TO GIVE
ACTUAL NOTICE.  IN ANY PROCEEDINGS INSTITUTED IN CONNECTION WITH THIS AGREEMENT,
THE PREVAILING PARTY SHALL BE ENTITLED TO AN AWARD OF ITS REASONABLE ATTORNEYS’
FEES AND COSTS UPON FINAL DETERMINATION THEREOF (INCLUDING ANY APPEALS IN
RESPECT THEREOF OR THE EXPIRATION OF ANY RIGHT TO APPEAL IN CONNECTION
THEREWITH).
 
7

--------------------------------------------------------------------------------


 
(m)         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION,
CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY,
PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING.  EACH OF THE PARTIES AGREES AND ACKNOWLEDGES THAT IT HAS BEEN
INFORMED THAT THIS SECTION 7(m) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE
OTHER PARTIES HERETO ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT
AND ANY OTHER AGREEMENTS RELATING HERETO OR CONTEMPLATED HEREBY.  ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 7(m) WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY. 


[Signature Pages Follows]
 
8

--------------------------------------------------------------------------------




In Witness Whereof, the parties have executed this Agreement as of the date
first above written.
 

   
Purchaser:
         
Everest/Sapphire Acquisition, LLC
         
By: /s/ Philip A. Baratelli                                            
   
       Name: Philip A. Baratelli
   
       Title: Secretary and Treasurer



Principal Stockholders:
         
/s/ Maria Cranor                                           
 
/s/ Paul Bancroft                                                      
Name:  Maria Cranor
 
Name:  Paul Bancroft
     
Address:         ______________________
 
Address:         ______________________
______________________
 
                       ______________________
Fax:
 
Fax:
     
/s/ Mark Ritchie                                           
 
/s/ Christian Jaeggi                                                
Name:  Mark Ritchie
 
Name:  Christian Jaeggi
Address:         ______________________
 
Address:         ______________________
                       ______________________
                         ______________________ 
Fax:
 
Fax:
     
/s/ Scott Bowers                                              
 
/s/ Chris Grover                                                      
Name:  Scott Bowers
 
Name:  Chris Grover
Address:        ______________________
 
Address:         ______________________
                      ______________________
 
                       ______________________
Fax:
 
Fax:



[Page 1 of 2 of Signature Pages to Company Stockholders’ Support Agreement]
 

--------------------------------------------------------------------------------


 
Principal Stockholders (Cont’d):
         
/s/ Scot Carlson                                              
 
/s/ Michael Metcalf                                         
Name:  Scot Carlson
 
Name:  Michael Metcalf
Address:        ______________________
 
Address:   ______________________
                      ______________________
 
                 ______________________
Fax:
 
Fax:
     
/s/ Phillip Boone, Jr.                                       
 
/s/ Ed McCall                                                    
Name:  Phillip Boone, Jr.
 
Name:  Ed McCall
Address:        ______________________
 
Address:   ______________________
                      ______________________
 
                 ______________________
Fax:
 
Fax:



[Page 2 of 2 of Signature Pages to Company Stockholders’ Support Agreement]
 

--------------------------------------------------------------------------------


 
Schedule 3(b)


Company Common Stock Ownership


Name of Stockholder
 
No. of Shares of Company
Common Stock
(other than 401(k) Shares
 
No. of 401(k) Shares
         
Maria Cranor
 
6,509
 
1,227
         
Mark Ritchie
 
1,410
 
232
         
Scott Bowers
 
30
 
0
         
Scot Carlson
 
756
 
100
         
Paul Bancroft
 
7,952
 
0
         
Christian Jaeggi
 
2,041
 
0
         
Chris Grover
 
1,160
 
9
         
Michael Metcalf
 
660
 
0
         
Edward McCall
 
158
 
0
         
Phillip Boone, Jr.
 
1751
 
0




--------------------------------------------------------------------------------


 